Gardner, P. J.
There are no special assignments of error. The motion for a new trial is on the general grounds only. The defendant contends that the evidence was insufficient to convict him of any offense, and that the verdict was contrary to the evidence. The defendant states that he was completely justified and should have been found not guilty. The defendant states in his brief that it appears that the deceased went to his home and brought about-the situation that caused his death; that the deceased cut and stabbed this defendant before he was “struck a lick” by the defendant; that the defendant begged him to leave, but the deceased continued to stay on and threatened the defendant and did all he could to kill the defendant; and that the defendant had to stab the deceased to save his own life.
The statement of the defendant showed facts as outlined by him in his brief. However, the evidence did not demand a finding that such was the case, but authorized a verdict that the defendant was guilty as charged, in that he was drinking, had a quarrel with the deceased, and stabbed the deceased to his death; and, even after the deceased had gone to the home of George Smith, the defendant wanted to come over there and complete killing the deceased if he was not already dead.
In these circumstances, the verdict was authorized by the evidence, and the court did not err in denying the defendant’s motion for a new trial, based upon the general grounds only.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.